Opinion by
Mr. Justice Gbeen,
The auditor found upon abundant■ testimony “that Mar.y Frost gave to her son Henry C. Frost a written receipt for all arrearages of dower due her up to April 20, 1888.” It is beyond all question that by this action the widow intended to give, and did give, to her son, absolutely and without anj>- condition, all the arrearages of dower which were due her to the date mentioned. A title by gift is just as good as a title by deed and cannot be revoked after the gift is completed. In this case the donor has never revoked the gift or attempted to do so, and it is not in the power of any other persons to do so for her, nor could she do so herself after it was completed. The subject of the gift here was money due to the donor front the donee. If the money due had actually been paid by the donee to the donor and the receipt given, and then the donor had handed back the money to the donee, no possible question could have arisen as to the effect of the transaction. But the handing of the money back and forth was entirely unnecessary, and therefore the giving of the receipt was just as efficacious to extinguish the title of the donor to the money as if its bodily transmission from the one to the other and back again had actually taken place. The question arises only between the donor and donee. No rights of creditors of the donor are involved because there were none. As to any subsequent assignees *452they could not take what the donor could not give them, and they could only take what she had to give, that is, moneys due for dower after April 20,1888. These considerations are quite sufficient to dispose of the case. Some attempt is made to affect the quality of the gift by an effort to clothe it with a condition but it is altogether futile. It is argued that because no money was actually paid and the recognizance was not surrendered there was no good legal gift. As to the surrender of the recognizance it was neither feasible nor essential to the gift. Further payments in the future would become due under it and it could not be surrendered by the widow even if she had so desired. As to the payment of money for the receipt, if that were necessary, there could be no such thing as a gift of money due to the donor. If it had to be purchased and paid for it would not be a gift at all.
The effort to prove a condition is equally untenable. The argument is founded upon the testimony of the widow. She says, “ I signed his receipt but I never received any money, but I supposed he would pay me when he got able.” Of course her supposition on this subject is only a supposition and not a condition of the gift in the least possible sense. Again she testified, “ He said if I needed it and he got able he would pay me notwithstanding I had given him this receipt.” As it has not yet been proved that her son has ever been able to pay this money back, or that his mother .needed it, this remark of the son would be utterly ineffectual to defeat the gift, even if it had amounted to a condition of the gift. But it never had any such quality. It was not exacted by the mother as a term of the gift, nor could it be pretended to be of any higher dignity than a mere casual remark of the son. It had nothing to do with the gift. The numerous authorities cited in the argument for the appellees are altogether wide of the mark. They are not relevant to the question at stake here. The subject of the gift was moneys due to the donor for arrearages of dower due to her by the donee. She gave them to him in the only way in which such a gift could be made, viz, by a receipt in full to a certain date. That act was absolute, unqualified, completed by a delivery of the receipt to the donee, never questioned by the donor and completely efficacious to convey her title to the arrearages due. That is all that is necessary to *453make a complete and perfect gift of such a subject-matter. The assignments of error are all sustained.
The decree of the court below is reversed at the cost of the appellees and the record is remitted with instructions to distribute the fund in accordance with this opinion.